DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of legal phraseology such as “comprises.”  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of portions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cordola et al. (U.S. Patent No. 5,173,026).
As for Claim 1, Cordola discloses a fastener for attaching an element to a support, the fastener comprising:
a fastening base (3) intended to pass through an opening provided in the support in response to application of an axial compression force to the fastener (see Fig. 6):
a head (2) connected to the base; and
a frustoconical and elastically deformable compression collar (4), collar configured to bear and compress against the support in response to application of the axial connection force (see Fig. 6), the compression collar connected to the head at a connection region (region where 4 is connected to head 2 through member 5), the compression collar including a first bending region (one of the region of 12A-D) and at least a second bending region (one of the region of 12A-D), the first and second bending regions having a lower thickness than adjacent collar regions (collar regions at 11 which is thicker at 11 than at 12A-D, see Figs. 1-2 and Col. 2 lines 59-68) such that the first bending region and the at least a second 
2. (Currently amended) The fastener of claim 1, wherein the head is disposed on top of the compression collar (see Figs. 1-2).
3. (Currently amended) The fastener of claim 2, wherein the collar has an outline with a circular cross-section (see Figs. 3 and 5).
4. (Currently amended) The fastener of claim 3, wherein the collar has an outline with a cross-section composed of a plurality of portions (see Fig. 3 and portions 12A-D).
5. (Currently amended) The fastener of claim 4, wherein the second bending region is located at mid-radius of the collar (see Figs. 4 and 6).
6. (Currently amended) The fastener of claim 5, wherein the first bending region is located at a level of the connection region (see Figs. 4 and 6).
7. (Currently amended) The fastener of claim 6, wherein the fastening base comprises an elastic snap-fitting mechanism (7A-C).
8. (Currently amended) The fastener of claim 7, wherein the fastening base is a snap-fitting leg (3) comprising a plurality of flexible wings (7A-C).
9. (New) The fastener of claim 1, wherein the collar has an outline with a circular cross-section (see Figs. 3 and 6).
10. (New) The fastener of claim 1, wherein the collar has an outline with a cross- section composed of a plurality of portions (see Figs. 3 and 6).
11. (New) The fastener of claim 1, wherein the second bending region is located at mid-radius of the collar (see Figs. 4 and 6).
12. (New) The fastener of claim 1, wherein the first bending region is located at a level of the connection region (see Figs. 4 and 6).

14. (New) The fastener of claim 13, wherein the fastening base is a snap-fitting leg (3) comprising a plurality of flexible wings (see Figs. 4 and 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677